Citation Nr: 0934884	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-24 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to disability evaluation greater than 10 
percent for chronic patellar tendonitis and mild degenerative 
arthritis with torn medial meniscus of the right knee.

3.  Entitlement to a separate, compensable evaluation for 
right knee impairment due to lateral subluxation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1983 to December 
1983, and September 1984 to November 1988.  The Veteran was 
awarded the Air Force Commendation Medal. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from two rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas.  The October 2005 rating decision denied service 
connection for tinnitus.  The August 2006 rating decision 
denied an increased rating and continued the 20 percent 
rating for chronic patellar tendonitis and mild degenerative 
arthritis with torn medial meniscus of the right knee.

The procedural history for the right knee is a little 
confusing.  A July 2003 rating decision granted service 
connection for chronic patellar tendonitis and mild 
degenerative arthritis with torn medial meniscus of the right 
knee with an initial evaluation of 20 percent disabling based 
on knee impairment due to moderate lateral instability under 
Diagnostic Code 5257.  That decision was not appealed and is 
now final.  In May 2006 the Veteran filed a claim for an 
increased rating for his right knee.  The August 2006 rating 
decision denied an increased rating and continued the 20 
percent evaluation for the right knee but based the 
evaluation on limitation of flexion under Diagnostic Code 
5260. 

The issues have been recharacterized to comport with the 
medical evidence of record. 

In February 2009 a hearing was held by the undersigned 
Veterans Law Judge.  The transcript is of record. 


FINDINGS OF FACT

1.  The evidence supports a finding that the Veteran's 
tinnitus is causally related to service.

2. The service-connected chronic patellar tendonitis and mild 
degenerative arthritis with torn medial meniscus of the right 
knee is manifested by minimal limitation of motion. There is 
no dislocated semilunar cartilage with locking, pain and 
effusion; removal of semilunar cartilage, symptomatic; 
impairment of the tibia and fibula, or genu recurvatum.

3. The right knee exhibits mild lateral subluxation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  The criteria for the assignment of a disability rating 
greater than 10 percent for degenerative arthritis of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5024, 5256, 
5257, 5258, 5260, 5261, 5262, 5263 (2008).

3.  The criteria for the assignment of a rating greater than 
10 percent for the service-connected right knee impairment 
due to recurrent subluxation or lateral instability 


have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5024, 5256, 5257, 5258, 
5260, 5261, 5262, 5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159. 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
with respect to the claim for service connection for tinnitus 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, that is, competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated May 2006.  This letter substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate an increased rating claim and the relative 
duties of VA and the claimant to obtain evidence and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting 
the claimant to provide evidence in his possession that 
pertains to the claims.  
  
While the notice provided to the appellant did not 
specifically comply with the holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), a Statement of the Case was 
sent to the Veteran after the initial adjudication, in 
October 2006, which provided notice of how disability ratings 
are assigned and included the specific rating criteria 
pertaining to knee disabilities.  This was followed by an 
October 2008 Supplemental Statement of the Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004)

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

As to our duty to assist, VA has obtained service medical 
records, aided the Veteran in obtaining evidence, afforded 
him physical examinations, obtained medical opinions as to 
the severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file 
and the Veteran has not contended otherwise.  



II. Service Connection 

The Veteran seeks entitlement to service connection for 
tinnitus. 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection basically means that the 
evidence establishes that the claimed injury or disease 
resulting in disability was incurred during service.  A 
determination of service connection requires proof both of an 
extant disability and an etiological link between that 
disability and an inservice injury or disease.  See Pond v. 
West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The service treatment records contain no evidence of 
treatment for or complaints of tinnitus.  

The Veteran's service personnel records indicate that he was 
an aircraft environmental systems mechanic.  

The Veteran testified that he first experienced tinnitus in 
1986, when he started complaining about ringing in his ears.   

The Veteran avers exposure to acoustic trauma in service as a 
mechanic.  He contends that he spent time on the flight line 
launching planes without adequate ear protection.  He 
testified at the hearing that even though he used hearing 
protection as much as possible, he had to take off his 
headset in order to use the microphone earpiece to talk to 
the pilots.  He also testified that he worked in a concrete 
building exposed to noise from the planes and engines.

The Veteran testified that there was an incident in service 
that occurred while he was working near the jets.  A box next 
to a side panel, possibly the circuit breaker, made a loud 
pop noise and started a fire.  Shortly after the fire was 
extinguished a hydrazine canister blew up causing another 
loud explosion.  The Veteran received a commendation medal 
for the incident. 

At an August 2005 VA examination, it was noted that after 
service the Veteran was a student and a delivery man with no 
reported noise exposure.  The Veteran reported that his 
tinnitus began before 1986 and attributed it to flight line 
noise exposure.  The examiner found the likely etiology of 
tinnitus to be acoustic trauma, but concluded that the 
Veteran's tinnitus was not likely related to his military 
service.  No rationale was provided to support the examiner's 
conclusion, and none is apparent to the Board.  

That aside, the VA examiner opined that the Veteran's 
tinnitus was caused by acoustic trauma.  There is ample 
evidence of acoustic trauma in service.  There is no evidence 
of acoustic trauma prior to or following service.  Therefore 
the Board finds that the Veteran's tinnitus was caused by 
acoustic trauma in service. 

The Veteran's testimony that he began to experience ringing 
in the ears in service which has continued is found to be 
credible.  

The evidence is thus, at worst, in equipoise; the benefit of 
the doubt goes to the Veteran, and service connection for 
tinnitus is warranted.  See 38 C.F.R. § 3.102.

III. Increased Rating 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion. 38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection for a right knee disorder was granted in a 
July 2003 rating decision.  A 20 percent evaluation was 
assigned under Diagnostic Code 5257.  In an August 2008 
rating decision, the 20 percent evaluation was confirmed and 
continued, but the Diagnostic Code was changed to 5260.

The appropriate diagnostic codes for rating limitation of 
flexion and limitation of extension of the leg are 5260 and 
5261, respectively.  The average normal range of motion of 
the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  
Diagnostic Code 5260 addresses limitation of flexion of the 
leg.  Flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating; and flexion limited to 15 degrees warrants a 30 
percent rating.

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-2004 
(2004).  Under Diagnostic Code 5261, a noncompensable rating 
is warranted for extension limited to 5 degrees; a 10 percent 
rating for extension limited to 10 degrees; a 20 percent 
rating for extension limited to 15 degrees; a 30 percent 
rating for extension limited to 20 degrees; a 40 percent 
rating for extension limited to 30 degrees; and a 50 percent 
rating for extension limited to 45 degrees.

The medical evidence demonstrates that the Veteran does not 
meet the criteria for a 30 percent evaluation under 
Diagnostic Code 5260.

A June 2006 VA examination found the Veteran's range of 
motion for the right knee measured at 90 degrees flexion at 
its most limited, allowing for limitation of motion due to 
pain and pain, fatigue, weakness, and lack of endurance due 
to repetitive motion.  The examiner found the Veteran's gait 
to be abnormal, favoring the right knee noting that he wears 
a brace for ambulation to stabilize the knee.  The anterior 
and posterior cruciate ligaments stability test of the right 
knee was within normal limits.  The medial and lateral 
collateral ligaments stability test of the right knee was 
within normal limits.  The medial and lateral meniscus test 
of the right knee was within normal limits.  

VA examination conducted in May 2008 found the Veteran's 
range of motion of the right knee to be flexion 0 to 110 with 
pain noted throughout the whole arc of motion.  The knee was 
stable to varus and valgus stress at neutral and 30 degrees 
of flexion.  The Veteran had negative Lachman's test and a 
positive McMurray's test, indicative of a meniscal injury.  
There was no edema, effusion, muscle spasms, or guarding 
noted to the right knee.  There is no atrophy of the 
quadriceps.  There was pain to palpation to: medial and 
lateral facets of the patella, inferior pole of the patella, 
medial and lateral joint lines, and medial condyle and tibial 
plateau of the right knee.  The examiner could not determine, 
without resorting to mere speculation, whether pain including 
pain on repetition, fatigue, weakness, lack of endurance or 
incoordination cause additional functional loss to the right 
knee.  The examiner noted that the Veteran had been treated 
with injections and bracing.  The Veteran was diagnosed with 
osteoarthritis to the right knee, as well as numerous other 
knee conditions. 

Private medical treatment records show a March 2009 MRI 
impression of mild lateral subluxation and tilt of the 
patellofemoral joint.  Treatment notes also show tenderness 
to palpation over the knee with increased tenderness through 
the range of motion. 

Accordingly, a discrete 10 percent evaluation is not 
warranted under Diagnostic Code 5260 or 5261 for either 
limitation of flexion or extension because the  evidence does 
not show limitation of flexion to 45 degrees or limitation of 
extension by 10 degrees. 

A separate, compensable evaluation is warranted for 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations. 

As noted above, the medical evidence demonstrates a finding 
of degenerative arthritis of the right knee, a major joint, 
with limitation of motion of the right knee manifested by 
flexion limited to 90 degrees, however the limitation is 
noncompensable.  As such a 10 percent evaluation is warranted 
for arthritis under Diagnostic Code 5003.  

A 20 percent evaluation is not warranted under Diagnostic 
Code 5003 as limitation of motion is present and there is no 
evidence of arthritis involving 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  

Separate, compensable evaluations may be afforded for 
distinct disabilities resulting from the same injury as long 
the symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 
23-97 (July 1, 1997; revised July 24, 1997).  

A separate, compensable evaluation is warranted for 
impairment of the knee due to recurrent subluxation or 
lateral instability under Diagnostic Code 5257.  Under 
Diagnostic Code 5257 a 10 percent evaluation is warranted for 
slight impairment, 20 percent is warranted for moderate 
impairment, and 30 percent is warranted for severe 
impairment.  As noted above, private medical records show 
mild lateral instability which warrants a 10 percent 
evaluation.  There is no evidence of moderate recurrent 
subluxation or lateral instability, therefore a 20 percent 
evaluation under Code 5257 is not warranted.  

Separate compensable ratings could be awarded for ankylosis, 
dislocated semilunar cartilage with locking, pain and 
effusion, removal of semilunar cartilage, symptomatic, 
impairment of the tibia and fibula, or genu recurvatum, under 
Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  However, as 
there is no medical evidence of any of these conditions, 
Diagnostic Codes 5256, 5258, 5259, 5262, 5263 are not for 
application. 
 
In conclusion, the Veteran's right knee disability warrants 
two distinct 10 percent evaluations, a 10 percent rating for 
degenerative arthritis of the knee per Diagnostic Code 5003, 
and a 10 percent rating for right knee impairment due to mild 
lateral subluxation per Diagnostic Code 5257.  

In evaluating the Veteran's service-connected right knee 
disabilities, the Board considered the disabling effects of 
pain and pain on motion as indicated in the above discussion. 
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran genuinely believes that his right knee disability 
is worse than has been evaluated and has testified as to his 
symptoms.  As a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter so complex as the extent of his right knee 
disabilities and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed 
findings provided by the medical professionals who discussed 
his symptoms, complaints, and manifestations. See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not support staged 
evaluations in the present case.

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Frequent hospitalizations have not been 
shown nor has the Veteran offered evidence of marked 
interference with employment due solely to his right knee 
disability.




ORDER

Entitlement to service connection for tinnitus is granted. 

A 10 percent evaluation, and no greater, is warranted for 
chronic patellar tendonitis and mild degenerative arthritis 
with torn medial meniscus of the right knee.



A separate, 10 percent evaluation is warranted for right knee 
lateral subluxation.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


